341 S.W.3d 192 (2011)
Kristina FOXX, Appellant,
v.
J & C ENTERPRISES, INC. and Division of Employment Security, Respondents.
No. ED 95384.
Missouri Court of Appeals, Eastern District, Division Five.
May 10, 2011.
Anthony G. Laramore, Winfield MO, for appellant.
Michael E.C. Pritchett (Div. of Employment Security), Jefferson City, MO, for respondents.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kristina Foxx ("Claimant") appeals the decisions of the Labor and Industrial Relations Commission ("Commission") concluding that: (1) the Missouri Division of Employment Security deputy's ("Division") determinations that Claimant was disqualified and ineligible for unemployment compensation benefits were final because Claimant failed to file a timely appeal; and (2) Claimant was overpaid unemployment compensation benefits. Claimant first argues that the Commission erred in finding that the Division's determinations that she was disqualified and ineligible for benefits were final because she had "good cause" for filing an untimely appeal. Second, Claimant challenges the merits of the Division's decision that Claimant was disqualified and ineligible for unemployment compensation benefits. Finally, Claimant contends that the Commission erred in finding that she was overpaid unemployment compensation benefits.
We have reviewed the briefs of the parties and the record on appeal and find the Commission did not err in concluding that the Division's disqualification and ineligibility decisions were final and that Claimant was overpaid unemployment compensation benefits. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).